Title: From George Washington to James Mercer, 25 August 1784
From: Washington, George
To: Mercer, James



Dear Sir,
Mount Vernon Augt 25th 1784.

My Sister handed me your favor of the 18th.1 thank you for the advice respecting the mode of conveying a title for the Lands I purchased at your Brother’s Sale, & will pursue it; but necessity will oblige me to postpone the matter until I return from my Western jaunt; as, from Company & other circumstances, no leizure is left me to rummage for Papers before.
My letter to your Brother John Mercer, would have informed you, that I apprehended there were omissions in the account I transmitted, to my prejudice, as I had not been able to make any statemt of my Books, or to assort my Papers (wch by frequent removals to get them out of the enemy’s way, were in sad disorder) since my return. I am much obliged to you for the Memm taken from your journal, especially as I am in a way to be a considerable sufferer from my advances to obtain, & Survey the Grant of 200,000 Acres of Land under Dinwiddies proclamation. Many of the Grantees never having paid me a Shilling.
The enclosed letter will give you every information in my power respecting Vanbraam—when you have read it please to return it to me, as it has received no acknowledgement yet. With very great esteem & regard I am—Dr Sir Yr most obt Servt

Go: Washington

